                                       Case 3:18-cv-07551-WHA Document 1-9 Filed 12/14/18 Page 1 of 2
JS-CAND 44 (Rev. 06/17)                                                             CIVIL COVER SHEET
The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of
Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                                  DEFENDANTS
ANDRE WARD, an individual; ROC NATION SPORTS, LLC., a                                                           CERTAIN UNDERWRITERS AT LLOYD'S OF LONDON, Subscribing to
Delaware Limited Liability Company,                                                                             Certificate No. B1132HGBA15062712; and INTERNATIONAL SPECIALTY
                                                                                                                INSURANCE, INC., a North Carolina Corporation
  (b) County of Residence of First Listed Plaintiff                                                                County of Residence of First Listed Defendant
         (EXCEPT IN U.S. PLAINTIFF CASES)                                                                          (IN U.S. PLAINTIFF CASES ONLY)          London, England
Contra Cost County, CA                                                                                             NOTE:    IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.
  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                         Attorneys (If Known)
Richard C. Giller (SBN 117823), Ashley Rodriguez (SBN 307007), REED SMITH, LLP                                  Unknown
355 S. Grand Ave, Suite 2900, Los Angeles, CA 90071, (213) 457-8000
II.      BASIS OF JURISDICTION (Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                           and One Box for Defendant)
                                                                                                                                              PTF       DEF                                         PTF DEF
      1 U.S. Government Plaintiff             3 Federal Question                                        Citizen of This State                                     Incorporated or Principal Place
                                               (U.S. Government Not a Party)                                                                        1      1                                             4 4
                                                                                                                                                                  of Business In This State
                                                                                                         Citizen of Another State                   2       2     Incorporated and Principal Place       5 5
      2 U.S. Government Defendant             4 Diversity                                                                                                         of Business In Another State
                                               (Indicate Citizenship of Parties in Item III)            Citizen or Subject of a                     3      3      Foreign Nation                         6 6
                                                                                                        Foreign Country

IV.        NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                                 TORTS                                         FORFEITURE/PENALTY                            BANKRUPTCY                    OTHER STATUTES
      110 Insurance                       PERSONAL INJURY                        PERSONAL INJURY                     625 Drug Related Seizure of          422 Appeal 28 USC § 158            375 False Claims Act
      120 Marine                          310 Airplane                          365 Personal Injury – Product          Property 21 USC 881                423 Withdrawal 28 USC              376 Qui Tam (31 USC
                                                                                    Liability                        690 Other                                § 157                            § 3729(a))
      130 Miller Act                      315 Airplane Product Liability
                                                                                367 Health Care/                            LABOR                         PROPERTY RIGHTS                    400 State Reapportionment
      140 Negotiable Instrument           320 Assault, Libel & Slander
                                                                                    Pharmaceutical Personal
                                          330 Federal Employers’                                                     710 Fair Labor Standards Act         820 Copyrights                     410 Antitrust
      150 Recovery of                                                               Injury Product Liability
                                              Liability                         368 Asbestos Personal Injury         720 Labor/Management                 830 Patent                         430 Banks and Banking
        Overpayment Of
        Veteran’s Benefits                340 Marine                                Product Liability                    Relations                                                           450 Commerce
                                                                                                                                                          835 Patent-Abbreviated New
      151 Medicare Act                    345 Marine Product Liability        PERSONAL PROPERTY                      740 Railway Labor Act                    Drug Application               460 Deportation
                                          350 Motor Vehicle                    370 Other Fraud                       751 Family and Medical               840 Trademark                      470 Racketeer Influenced &
      152 Recovery of Defaulted
                                                                                                                         Leave Act                                                              Corrupt Organizations
        Student Loans (Excludes           355 Motor Vehicle Product             371 Truth in Lending                                                       SOCIAL SECURITY
        Veterans)                             Liability                                                              790 Other Labor Litigation                                              480 Consumer Credit
                                                                                380 Other Personal Property                                               861 HIA (1395ff)
      153 Recovery of                     360 Other Personal Injury                                                  791 Employee Retirement                                                 490 Cable/Sat TV
                                                                                    Damage                                                                862 Black Lung (923)
         Overpayment                                                                                                     Income Security Act
                                          362 Personal Injury -Medical          385 Property Damage Product                                               863 DIWC/DIWW (405(g))             850 Securities/Commodities/
      of Veteran’s Benefits                                                                                             IMMIGRATION
                                              Malpractice                           Liability                                                                                                    Exchange
      160 Stockholders’ Suits                                                                                        462 Naturalization                   864 SSID Title XVI
                                                                                                                                                                                             890 Other Statutory Actions
      190 Other Contract                     CIVIL RIGHTS                      PRISONER PETITIONS                        Application                     865 RSI (405(g))
                                                                                                                                                         FEDERAL TAX SUITS                   891 Agricultural Acts
                                          440 Other Civil Rights                 HABEAS CORPUS:                      465 Other Immigration
      195 Contract Product Liability                                                                                                                                                         893 Environmental Matters
                                                                                463 Alien Detainee                     Actions                            870 Taxes (U.S. Plaintiff or
      196 Franchise                       441 Voting
                                                                                                                                                              Defendant)                     895 Freedom of Information
                                          442 Employment                        510 Motions to Vacate
       REAL PROPERTY                                                                                                                                                                             Act
                                                                                    Sentence                                                              871 IRS—Third Party 26 USC
      210 Land Condemnation               443 Housing/                                                                                                                                       896 Arbitration
                                                                                530 General                                                                 § 7609
                                            Accommodations
      220 Foreclosure                                                                                                                                                                        899 Administrative Procedure
                                          445 Amer. w/Disabilities-             535 Death Penalty                                                                                              Act/Review or Appeal of
      230 Rent Lease & Ejectment            Employment                                OTHER:                                                                                                   Agency Decision
      240 Torts to Land                   446 Amer. w/Disabilities-Other        540 Mandamus & Other                                                                                         950 Constitutionality of State
      245 Tort Product Liability          448 Education                         550 Civil Rights                                                                                               Statutes
      290 All Other Real Property                                               555 Prison Condition
                                                                                560 Civil Detainee -
                                                                                    Conditions of
                                                                                    Confinement
V.         ORIGIN (Place an “X” in One Box Only)
      1 Original                       2 Removed from              3       Remanded from               4 Reinstated or            5 Transferred from               6 Multidistrict              8 Multidistrict
        Proceeding                        State Court                      Appellate Court               Reopened                   Another District (specify)       Litigation-Transfer         Litigation-Direct File


VI.        CAUSE OF Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
           ACTION   28 U.S.C. Sec. 1332
                                Brief description of cause:
                    Breach of Contract, Insurance Bad Faith and Breach of Duties
VII.       REQUESTED IN     CHECK IF THIS IS A CLASS ACTION DEMAND $ 6.3M++                                                                              CHECK YES only if demanded in complaint:
           COMPLAINT:      UNDER  RULE 23, F.R.Cv.P.                                                                                                     JURY DEMAND:             Yes     No

VIII. RELATED CASE(S)
                                                          JUDGE                                                          DOCKET NUMBER
      IF ANY (See instructions):
IX.        DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an “X” in One Box Only)  SAN FRANCISCO/OAKLAND                                                                                 SAN JOSE                         EUREKA-MCKINLEYVILLE
DATE          December 14, 2018                           SIGNATURE OF ATTORNEY OF RECORD /s/Richard C. Giller
                                                                                                                                                                                         American LegalNet, Inc.
                                                                                                                                                                                         www.FormsWorkFlow.com
JS-CAND 44 (rev. 07/16)   Case 3:18-cv-07551-WHA Document 1-9 Filed 12/14/18 Page 2 of 2

             INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS-CAND 44
Authority For Civil Cover Sheet. The JS-CAND 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and
service of pleading or other papers as required by law, except as provided by local rules of court. This form, approved in its original form by the Judicial
Conference of the United States in September 1974, is required for the Clerk of Court to initiate the civil docket sheet. Consequently, a civil cover sheet is
submitted to the Clerk of Court for each civil complaint filed. The attorney filing a case should complete the form as follows:
    I. a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
          only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
          then the official, giving both name and title.
     b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
        time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
        condemnation cases, the county of residence of the “defendant” is the location of the tract of land involved.)
     c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
        in this section “(see attachment).”

    II.   Jurisdiction. The basis of jurisdiction is set forth under Federal Rule of Civil Procedure 8(a), which requires that jurisdictions be shown in
          pleadings. Place an “X” in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
          (1) United States plaintiff. Jurisdiction based on 28 USC §§ 1345 and 1348. Suits by agencies and officers of the United States are included here.
          (2) United States defendant. When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
          (3) Federal question. This refers to suits under 28 USC § 1331, where jurisdiction arises under the Constitution of the United States, an amendment
              to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code
              takes precedence, and box 1 or 2 should be marked.
          (4) Diversity of citizenship. This refers to suits under 28 USC § 1332, where parties are citizens of different states. When Box 4 is checked, the
              citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
              cases.)
    III. Residence (citizenship) of Principal Parties. This section of the JS-CAND 44 is to be completed if diversity of citizenship was indicated above.
         Mark this section for each principal party.
    IV.   Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
          sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
          one nature of suit, select the most definitive.
    V.    Origin. Place an “X” in one of the six boxes.
          (1) Original Proceedings. Cases originating in the United States district courts.
          (2) Removed from State Court. Proceedings initiated in state courts may be removed to the district courts under Title 28 USC § 1441. When the
              petition for removal is granted, check this box.
          (3) Remanded from Appellate Court. Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
              date.
          (4) Reinstated or Reopened. Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
          (5) Transferred from Another District. For cases transferred under Title 28 USC § 1404(a). Do not use this for within district transfers or
              multidistrict litigation transfers.
          (6) Multidistrict Litigation Transfer. Check this box when a multidistrict case is transferred into the district under authority of Title 28 USC
              § 1407. When this box is checked, do not check (5) above.
          (8) Multidistrict Litigation Direct File. Check this box when a multidistrict litigation case is filed in the same district as the Master MDL docket.
          Please note that there is no Origin Code 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in statute.
    VI.   Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
          statutes unless diversity. Example: U.S. Civil Statute: 47 USC § 553. Brief Description: Unauthorized reception of cable service.
    VII. Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Federal Rule of Civil Procedure 23.
          Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
          Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
    VIII. Related Cases. This section of the JS-CAND 44 is used to identify related pending cases, if any. If there are related pending cases, insert the docket
          numbers and the corresponding judge names for such cases.
    IX.   Divisional Assignment. If the Nature of Suit is under Property Rights or Prisoner Petitions or the matter is a Securities Class Action, leave this
          section blank. For all other cases, identify the divisional venue according to Civil Local Rule 3-2: “the county in which a substantial part of the
          events or omissions which give rise to the claim occurred or in which a substantial part of the property that is the subject of the action is situated.”
    Date and Attorney Signature. Date and sign the civil cover sheet.
                                                                                                                                          American LegalNet, Inc.
                                                                                                                                          www.FormsWorkFlow.com
